Citation Nr: 1337874	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by rectal bleeding, to include perirectal fissure. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for a left ankle disorder. 

4.  Entitlement to service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; posttraumatic stress disorder (PTSD); and bipolar disorder. 

5.  Whether new and material evidence has been received to reopen the claim of service connection for heart disease. 






REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1958 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  The case has been before the Board on previous occasions, and was remanded in July 2012 and April 2013 for evidentiary development.  Remedial action is required before the Board may adjudicate the issues on appeal.  

Following the most recent remand order, service connection was granted for a vestibular disorder, for tinnitus, for bilateral hearing loss, and for non-allergic rhinitis.  It is noted that sinusitis was listed in the supplemental statement of the case (SSOC) as being on appeal; however, in the later-associated rating decision, it was noted that the disorder, while claimed as sinusitis, was more accurately described as non-allergic rhinitis, and service connection was awarded for that disability.  In this regard, the Board notes that claims filed by Veterans relate to symptoms as opposed to any one specific diagnostic entity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In noting that the Veteran's service-connected rhinitis was claimed as sinusitis, the award of service connection for rhinitis associates a better characterization of the claimed symptoms with the correct diagnosis.  In that regard, it constitutes a full grant of the benefit sought.  Accordingly, no issue with regard to rhino/sinus disease remains on appeal.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case has been before the Board on two previous occasions, and in a July 2012 remand order, it was directed that the RO obtain outstanding VA treatment records, and ascertain as to if any outstanding federal records outside of VA custody (i.e. of the Social Security Administration (SSA)) were present.  If any additional records were obtained, it was specifically directed that new examinations be afforded addressing the etiology of the claimed conditions for service connection, to include those disabilities where a petition to reopen has been filed.   In April 2013, it was noted that such development had not occurred, and a remedial remand order was issued so that the Veteran could be afforded new, comprehensive VA examinations addressing the current nature and etiology of his claimed conditions.  

Unfortunately, while examinations were afforded in this case, with respect to those issues which remain on appeal, the associated opinions are not sufficient to resolve said issues, and additional development is required.  

Specifically, with regard to the May 2013 internal medicine examination afforded in concert with the claim to reopen a claim for entitlement to service connection for a heart disability, the examiner listed the Veteran as having an extensive cardiac disability picture, to include status-post multiple valve replacements and congestive heart failure, and it was noted that the Veteran had a systolic murmur noted during his active service.  The examiner stated that "there is no basis in medical fact" to make an assertion of a causal relationship between the Veteran's in-service cardiac symptoms and his current cardiac disability.  Confusingly, the examiner stated that the Veteran's "sole cardiovascular finding in service...was clearly documented not to be associated with any cardiac condition."  The Board is unclear as to what this conclusion means, as it both purports to establish a cardiac finding in service before refuting such a finding.  In any regard, no explanation was offered as to why the Veteran's contention of having a heart disability associated with his military service has "no basis in medical fact."  

With regard to the gastrointestinal portion of this examination, the examiner noted that the Veteran currently experiences perirectal abscess and fistula, and that he had acute rectal fissure in service.  The examiner stated his belief that the in-service finding was acute, and he offered no reasoning to support why this was his conclusion.  Further, the examiner stated, simply and without any associated reasoning, that there "is no basis in medical fact" to make an assertion linking a previous anal fissure in-service, even if it was acute in nature, with current perirectal abscess and fistula.  

Regarding the Veteran's alleged psychiatric disorder, a May 2013 examiner noted that the Veteran did not, in his view meet the criteria for posttraumatic stress disorder (PTSD).  Indeed, the examiner explained that while the Veteran may have seen a Russian ship in service, that it was not traumatic for him.  The examiner did, however, assess the Veteran as being bi-polar and stated that this diagnosis dated back to the Veteran's mid-40s.  Regarding a potential nexus to service, however, the examiner simply stated that the Veteran's bipolar disorder "is not service-connected."  No associated rationale was listed for this opinion, and other potential diagnoses (cognitive disorder, anxiety, depression) were not specifically addressed.  

Lastly, with respect to the Veteran's bilateral ankle disabilities, the Board notes that the May 2013 orthopedic examination is actually quite good with respect to addressing contended direct service connection.  Indeed, the examiner noted that the Veteran injured his left ankle in 1961 while carrying groceries, and then concluded that it was less likely as not that any current ankle disablement had causal origin in active service.  For a rationale, the examiner conducted radiographic analysis, and stated that the only current disablement in the bilateral ankles was mild degenerative changes that were consistent with age.  It was specifically noted that the findings in the ankle were not consistent with trauma.  

The Board notes, however, that with respect to the ankles, there is a theory of entitlement raised by the record that was not addressed by the May 2013 examiner.  That is, the Veteran's bilateral pes planus is service-connected, and while mild in nature, there is, at the very least, a suggestion of a relationship between such a foot abnormality and problems with the ankle.  Indeed, the feet and ankles are in close anatomical proximity, and the ankle joint's function is closely tied with that of the foot.  Accordingly, the record does raise an issue as to if service-connected pes planus caused or aggravated the Veteran's degenerative changes in the bilateral ankles beyond the natural course of the disease process.  

With respect to the cardiovascular, gastrointestinal, and psychiatric examinations, it was expressly directed that VA examinations be afforded to address the Veteran's contentions.  In this regard, when such an examination is ordered, it is implicit in such instruction that any returned opinion be adequate to resolve the issues on appeal.  The returned opinions, which as noted above are either confusing, conclusory, or both, are not adequate, and thus the Board cannot assign them any significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Moreover, as Veterans, as a matter of law, are entitled to compliance with Board instructions, the failure to provide adequate examinations in these claims constitutes a failure to follow Board directives, and remedial medical opinions are necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, addendum opinions must be obtained so that VA examiners may have a chance to again review the evidence and provide an associated rationale.  As the initial examination reports were deficient, if possible, it is asked that examiners other than the ones who conducted the May 2013 assessments author addendum opinions after reviewing the evidence of record.  

With respect to the ankle claims, while, as noted, the opinions of record are strong regarding potential entitlement to service connection on a direct basis, as the record-raised secondary theory of entitlement was not addressed, a new, comprehensive VA examination addendum opinion addressing such a relationship should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return to the claims file to examiners other than the ones who conducted the May 2013 internal medicine (cardiac/gastrointestinal) and psychological assessments (if possible), and to the examiner who conducted the orthopedic examination.  In this regard, it is asked that the respective examiners review the claims file, and provide addendum opinions as to if: 

a) it is at least as likely as not (50 percent probability or greater) that any cardiac disability, to include status-post multiple valve replacements and congestive heart failure, had causal origins in active service, and, if any disability manifested by rectal bleeding, to include current anal fissure, had causal origin in active service (to include any incident of acute fissure noted in active service). 

b) it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric/cognitive disorder, to include bipolar disorder, had causal origins in active service.  

c) it is at least as likely as not (50 percent probability or greater) that the Veteran's current degenerative changes in the bilateral ankles were caused or aggravated beyond the natural course of the disease process by service-connected pes planus.  

With respect to all requested opinions, it is paramount that conclusions be associated with adequate rationales.  In this regard, bare or conclusory statements are not acceptable, and citations to medical literature, when appropriate, would be helpful.  Should it be necessary to examine the Veteran in order to come to a conclusion, then, and only then, should an additional examination(s) be scheduled.  

2.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



